ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_04_EN.txt.                       146 	




                                 DISSENTING OPINION OF JUDGE ROBINSON



                        1. I disagree with the finding in paragraph 115 of the Judgment uphold-
                      ing the first preliminary objection of the United Arab Emirates (“UAE”)
                      and the finding that the Court has no jurisdiction to entertain the Appli-
                      cation filed by Qatar.
                        2. It is settled that for the Court to have jurisdiction to entertain the
                      Application, the violations of which Qatar complains must fall within the
                      provisions of the International Convention on the Elimination of All
                      Forms of Racial Discrimination (hereinafter the “Convention” or
                      “CERD”) 1.


                                              First Preliminary Objection

                         3. In paragraph 56 of the Judgment the Court refers to Qatar’s charac-
                      terization of the dispute as follows:
                           “[t]he first is its claim arising out of the ‘travel bans’ and ‘expulsion
                           order’, which make express reference to Qatari nationals. The second
                           is its claim arising from the restrictions on Qatari media corporations.
                           Qatar’s third claim is that the measures taken by the UAE, including
                           the measures on which Qatar bases its first and second claims, result
                           in ‘indirect discrimination’ on the basis of Qatari national origin.”


                         4. The majority has wrongly concluded that the claims arising from the
                      first and third measures do not fall within the provisions of the Conven-
                      tion.

                                                     A. The First Claim
                        5. Article 1 of CERD reads as follows:
                              “1. In this Convention, the term ‘racial discrimination’ shall mean
                           any distinction, exclusion, restriction or preference based on race,
                           colour, descent, or national or ethnic origin which has the purpose or
                           effect of nullifying or impairing the recognition, enjoyment or exer-
                           cise, on an equal footing, of human rights and fundamental freedoms


                        1 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                      Objection, Judgment, I.C.J. Reports 1996 (II), p. 810, para. 16.

                      79




6 Ord_1221.indb 154                                                                                           4/08/22 08:26

                      147 	         application of the cerd (diss. op. robinson)

                           in the political, economic, social, cultural or any other field of public
                           life.

                             2. This Convention shall not apply to distinctions, exclusions,
                           restrictions or preferences made by a State Party to this Convention
                           between citizens and non‑citizens.

                              3. Nothing in this Convention may be interpreted as affecting in
                           any way the legal provisions of States Parties concerning nationality,
                           citizenship, or naturalization, provided that such provisions do not
                           discriminate against any particular nationality.”


                      The meaning of the term “national origin” in Article 1 (1) of the Convention

                         6. The dispute between the Parties concerns the question whether the
                      term “national origin” in the definition of racial discrimination in Arti-
                      cle 1 (1) of CERD excludes or encompasses differences of treatment based
                      on nationality. Qatar is correct in its argument that the term “national
                      origin” encompasses differences of treatment based on nationality.

                         7. By virtue of customary international law, the provisions of Article 1
                      of the Convention must be interpreted in good faith in accordance with
                      their ordinary meaning in their context and in light of the object and pur-
                      pose of the Convention. According to the ordinary meaning of the words
                      “national” and “origin”, the term “national origin” refers to a person’s
                      historical relationship with a country where the people to which that per-
                      son belongs are living. This relationship may extend for a short period or
                      for a relatively long period. In some cases, the person may, while living in
                      another country and having the citizenship of that country, retain citizen-
                      ship of the country with which he also has a historical relationship. In
                      other cases, he may not. There is nothing in the ordinary meaning of the
                      term “national origin” that would render it inapplicable to a person’s cur-
                      rent nationality. The majority has argued as a general proposition that,
                      while nationality is changeable, national origin is a characteristic acquired
                      at birth and for that reason is immutable. As a general proposition, the
                      validity of this statement is questionable. It is too stark in its presentation
                      of the difference between nationality and national origin and does not
                      reflect the nuances distinguishing one from the other.
                         8. National origin refers not only to the place from which one’s fore-
                      bears came; it may also refer to the place where one was born. For that
                      reason, it is clear that national origin can encompass nationality because
                      the place where one was born can give rise to both one’s nationality as
                      well as one’s national origin. The directive of 5 June 2017 referred not
                      only to Qatari nationals but also to Qatari residents and visitors in the
                      UAE and the Qatari people, the latter categories clearly referring to

                      80




6 Ord_1221.indb 156                                                                                     4/08/22 08:26

                      148 	         application of the cerd (diss. op. robinson)

                      national origin. As a matter of fact, the vast majority of persons who
                      acquire nationality on the basis of jus sanguinis will spend the rest of their
                      lives holding that nationality. In Qatar and the UAE, nationality is
                      acquired on the basis of jus sanguinis. Therefore, a person who acquires
                      nationality on the basis of jus sanguinis will, more likely than not, retain
                      that nationality along with his national origin. In that sense, that person’s
                      nationality would seem to be just as unchangeable as his national origin.

                         9. The majority has relied on the Court’s Judgment in Nottebohm
                      (Liechtenstein v. Guatemala), Second Phase, Judgment, I.C.J. Reports
                      1955, p. 20, to support its reasoning that nationality is subject to the dis-
                      cretion of the State. However, that case, decided in 1955, reflects a sub-
                      stantially State‑centred approach to international law that has been
                      affected by subsequent developments in human rights law. For example,
                      it is now generally accepted that a State is not entirely free to deprive a
                      person of his nationality where this act would render the person stateless.
                      
                         10. The ordinary meaning of the term “national origin” must be read in
                      its context and in light of the Convention’s object and purpose.

                         11. As far as context is concerned, the exceptional régime in Arti-
                      cle 1 (2) providing for distinctions between citizens and non‑citizens is
                      only intelligible on the basis that the definition of racial discrimination in
                      Article 1 (1) also covers such distinctions; if those distinctions were not
                      part of the definition that includes discrimination on the basis of national
                      origin, there would be no need to provide for the exception in this para-
                      graph. There is no merit in the UAE’s submission that the paragraph was
                      inserted “for the avoidance of doubt”; the drafters inserted the paragraph
                      because they considered it necessary, since nationality was encompassed
                      by national origin. Article 1 (2) therefore must be seen as carving out
                      from Article 1 (1) an exceptional régime relating to distinctions that a
                      Contracting Party may make between citizens and non‑citizens; in effect,
                      Article 1 (2) allows States parties to derogate from the prohibition of
                      discrimination in Article 1 (1) by measures that distinguish between citi-
                      zens and non‑citizens. While Article 1 (3) allows States to adopt legal
                      provisions that distinguish between nationals and non‑nationals, impor-
                      tantly it requires that those provisions must not discriminate against a
                      particular nationality. In that regard, it is noteworthy that Qatar alleges
                      that the UAE’s measures discriminate against persons of the specific
                      nationality of Qatar. As far as the aim of the Convention is concerned,
                      its Preamble and operative provisions make clear that its purpose is to
                      eliminate racial discrimination in all its forms, an objective that would
                      not be achieved if States were left entirely free to discriminate between
                      citizens and non‑citizens. Interpreting “national origin” in the Conven-
                      tion as encompassing nationality is therefore consistent with the Con-
                      vention’s object and purpose. Consequently, the ordinary meaning of the
                      term “national origin” when read in its context and in light of the Con-

                      81




6 Ord_1221.indb 158                                                                                    4/08/22 08:26

                      149 	        application of the cerd (diss. op. robinson)

                      vention’s object and purpose encompasses differences of treatment based
                      on nationality.




                      The Travaux Préparatoires
                         12. Recourse may be had to the travaux préparatoires to confirm the
                      ordinary meaning of the term “national origin” set out above. The travaux
                      préparatoires show that during the discussion in the United Nations Third
                      Committee of what ultimately became Article 1 (1), some members under-
                      stood the term “national origin” to include nationality or understood it
                      as equated with the word “nationality”. On the other hand, some delega-
                      tions argued that the inclusion of the term “national origin” might oblige
                      States to give to non‑citizens in their territory rights that would normally
                      be reserved for their own citizens. To take account of the latter concern,
                      France and the United States proposed an amendment, the effect of
                      which was to exclude “nationality” from the definition of “national ori-
                      gin”. However, this proposal met with strong opposition and was with-
                      drawn. A nine‑power compromise proposal was made and accepted,
                      resulting in the addition to Article 1 of paragraphs 2 and 3. France and
                      the United States indicated that the compromise proposal was “entirely
                      acceptable”. The acceptance of the compromise proposal indubitably
                      indicated the rejection of the exclusion of nationality from the concept of
                      national origin. The majority attempts to make much of the fact that the
                      proposal was a compromise. Of course, the text of paragraph 2 is a com-
                      promise, but its meaning is clear. It reflects the agreement reached between
                      the position of those States, such as France and the United States, that
                      the Convention should not prevent States parties from distinguishing
                      between citizens and non‑citizens, and the position of those States who
                      were concerned that the term “national origin” should not be construed
                      narrowly and restrictively. The entire Committee therefore accepted the
                      compromise that the term “national origin” would encompass current
                      nationality, but would leave States with the ability to reserve certain
                      rights to their citizens. The travaux préparatoires therefore confirm the
                      interpretation resulting from the ordinary meaning of the term “national
                      origin”.


                      The work of the CERD Committee and General Recommendation XXX
                        13. On 1 October 2002, 32 years after its establishment, the CERD
                      Committee adopted General Recommendation XXX, paragraph 4 of
                      which provides that

                      82




6 Ord_1221.indb 160                                                                                  4/08/22 08:26

                      150 	          application of the cerd (diss. op. robinson)

                           “differential treatment based on citizenship or immigration status will
                           constitute discrimination if the criteria for such differentiation, judged
                           in light of the objectives and purposes of the Convention, are not
                           applied pursuant to a legitimate aim and are not proportional to the
                           achievement of this aim”.
                      This recommendation replaced General Recommendation XI of 1993.
                      Qatar embraces General Recommendation XXX, paragraph 4, because,
                      in its view, the UAE’s measures had a disproportionate impact on Qataris.
                      The UAE on the other hand argues that this recommendation does not
                      reflect the law and should not be followed by the Court. The matter is of
                      some importance because the Court has in the past taken account of the
                      work of the United Nations supervisory bodies of human rights treaties.
                      While the Court is not bound by the recommendations of such bodies, in
                      Ahmadou Sadio Diallo, it indicated that it would attach “great weight” to
                      the interpretations of the International Covenant on Civil and Political
                      Rights (hereinafter the “ICCPR”) by the Human Rights Committee 2.
                      The contribution, made by the CERD Committee to the protection of
                      human rights by its monitoring of the implementation of the Convention,
                      cannot be questioned. There is no reason why the Court should not attach
                      great weight to the recommendations of the CERD Committee (which is
                      properly seen as the guardian of the Convention), if they are not in con-
                      flict with international human rights law or general international law.
                      This approach will promote the achievement of the clarity, consistency
                      and legal security which the Court referred to in Ahmadou Sadio Diallo 3.
                      It is regrettable that, in this case, the Court did not follow the CERD
                      Committee’s recommendation. Notably, the majority did not offer any
                      explanation for not following it.

                         14. Paragraph 4 of Recommendation XXX reflects the tug between
                      State power and the stress placed in international law after World War II
                      on the fundamental rights of the individual. The paragraph seeks to strike
                      a balance between measures taken by a State in the exercise of its sover-
                      eign powers and the extent to which those measures may properly dero-
                      gate from a fundamental human right. The principle of proportionality is
                      applied in the implementation of all the major global and regional human
                      rights instruments; it is also applied by the multitude of States, which
                      have, in their national constitutions and laws, provisions relating to the
                      protection of fundamental rights and freedoms that have been influenced
                      by the Universal Declaration of Human Rights and the European Con-
                      vention on Human Rights. The principle of proportionality is applied by
                      all regional human rights courts. My own view is that the principle may
                      very well reflect a rule of customary international law. It is a principle

                         2 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of Congo), Merits,

                      Judgment, I.C.J. Reports 2010 (II), pp. 663‑664, para. 66.
                         3 Ibid.



                      83




6 Ord_1221.indb 162                                                                                             4/08/22 08:26

                      151 	          application of the cerd (diss. op. robinson)

                      that is applied in the interpretation and application of human rights
                      instruments even though the word “proportionality” may not be found in
                      those instruments. The principle requires States to justify a derogation
                      from a fundamental human right by showing that the derogatory mea-
                      sure serves a legitimate aim and is proportional to the achievement of
                      that aim. As the Court itself held in its Advisory Opinion in Legal Conse-
                      quences of the Construction of a Wall in the Occupied Palestinian Territo-
                      ries in its interpretation of Article 12 (3) of the ICCPR, the derogation
                      must be the least restrictive measure needed to achieve that aim 4. Once
                      the Court is satisfied that measures taken by a State in the implementa-
                      tion of Articles 1 (2) and 1 (3) are properly seen as raising a question of
                      derogation from the prohibition of racial discrimination under Article 1,
                      it must, if it is to be consistent with the development of the corpus of
                      international human rights law since 1945, apply the principle of propor-
                      tionality in order to determine whether that question arises. Such a ques-
                      tion, if it arises, falls within the provisions of the Convention and would
                      be an important aspect of the dispute relating to its interpretation or
                      application.



                         15. If the Convention is interpreted as not requiring the application of
                      the principle of proportionality set out in paragraph 4 of General Recom-
                      mendation XXX, it would be an outlier among the number of human
                      rights treaties that have been adopted since World War II. Moreover, the
                      Committee’s recommendation is wholly consistent with the purpose of
                      the Convention to eliminate all forms of racial discrimination, since it
                      confirms that States are not free to adopt measures that disproportion-
                      ately discriminate against persons on the basis of their nationality. The
                      effect of the recommendation is not to prevent States from adopting mea-
                      sures that differentiate between citizens and non‑citizens. It only prohibits
                      measures that cannot be justified on the basis that they serve a legitimate
                      aim and are proportional to the achievement of that aim.


                          16. In the circumstances of this case and in the context of Article 1 (2)
                      and (3) of the Convention, it was open to the UAE to adopt measures
                      distinguishing between United Arab Emirates’ citizens and the citizens of
                      other States, including those of Qatar. However, in adopting those mea-
                      sures, the UAE was obliged to ensure that the measures served a
                      ­legitimate aim and were proportionate to the achievement of that aim.
                       Qatar has argued that Qataris were disproportionately targeted by the
                       measures. Moreover, although Article 1 (3) allows a State to adopt measures
                       providing for distinctions on the basis of nationality, it specifically

                         4 Legal Consequences of the Construction of a Wall in the Occupied Palestinian Terri-

                      tory, Advisory Opinion, I.C.J. Reports 2004 (I), pp. 192‑193, para. 136.

                      84




6 Ord_1221.indb 164                                                                                              4/08/22 08:26

                      152 	          application of the cerd (diss. op. robinson)

                      ­ rovides that such measures must not discriminate against a particular
                      p
                      nationality.

                         17. Paragraph 4 of General Recommendation XXX becomes relevant
                      in light of Qatar’s claim that the measures disproportionately targeted
                      persons of Qatari citizenship. As noted before, the principle of propor-
                      tionality becomes applicable once a treaty or national law provides for
                      what is in effect a derogation from a fundamental human right. In the
                      particular context of this case therefore, Qatar’s claim that the measures
                      disproportionately affected Qataris on the basis of their nationality, which
                      is encompassed by the term “national origin”, falls within the provisions
                      of the Convention.


                         18. In light of the foregoing, Qatar’s first claim falls within the provi-
                      sions of CERD.

                                                     B. The Second Claim
                         19. I am in agreement with the finding of the majority that Qatar’s
                      claim relating to discrimination against media corporations does not fall
                      within the provisions of the Convention.

                                                      C. The Third Claim
                         20. According to the Convention, the term “racial discrimination”
                      refers to a restrictive measure that is based on race, colour, descent, or
                      national or ethnic origin, which has the purpose or effect of impairing the
                      enjoyment, on an equal footing, of fundamental human rights. However,
                      as Judge Crawford stated in his declaration in Ukraine v. Russian Federa-
                      tion,
                           “[t]he definition of ‘racial discrimination’ in Article 1 of CERD does
                           not require that the restriction in question be based expressly on
                           racial or other grounds enumerated in the definition; it is enough
                           that it directly implicates such a group on one or more of these
                           grounds” 5.
                      Qatar relies on this analysis by Judge Crawford in order to distinguish
                      between a restrictive measure that is based expressly on one of the pro-
                      tected grounds (direct discrimination) and one that, although not based
                      expressly on one of those grounds, nonetheless directly implicates a group
                      on one of the protected grounds. Translated to the circumstances of this

                         5 Application of the International Convention for the Suppression of the Financing of

                      Terrorism and of the International Convention on the Elimination of All Forms of Racial
                      Discrimination (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
                      2017, I.C.J. Reports 2017, declaration of Judge Crawford, p. 215, para. 7.

                      85




6 Ord_1221.indb 166                                                                                              4/08/22 08:26

                      153 	        application of the cerd (diss. op. robinson)

                      case, Qatar’s submission is that although the UAE’s measures do not on
                      their face refer to persons of Qatari national origin, as a matter of fact by
                      their effect they directly implicate persons of Qatari national origin. Qatar
                      describes this as indirect discrimination. Although Qatar has framed this
                      part of its case as one of indirect discrimination, in my view, since labels
                      such as “indirect discrimination” are very often misleading, it is better to
                      concentrate on the essence of Qatar’s claim.
                         21. Some comments on indirect discrimination are appropriate. First,
                      the label “indirect discrimination” may be misleading because, for the
                      so‑called indirect discrimination to occur, the measures in question must
                      by their effect directly implicate persons in the protected group. In this
                      case, the measures directly implicate persons of Qatari national origin.
                      There is nothing that is indirect in the way the measures by their effect
                      implicate persons of Qatari national origin. Second, the kind of treatment
                      described by Qatar as indirect discrimination occurs frequently in the
                      practice of States. Third, another drawback with the label “indirect dis-
                      crimination” is that it would seem to suggest or imply that indirect dis-
                      crimination is inferior to what is called direct discrimination, and for that
                      reason, there may be a tendency to undervalue indirect discrimination.
                      This tendency is evident in paragraph 112 of the Judgment where the
                      majority speaks of “collateral or secondary effects” of the measures.
                      Fourth, the kind of restriction that gives rise to indirect discrimination is
                      frequently disguised discrimination; the discrimination may be difficult to
                      detect because, on its face, the restrictive measure is not based expressly
                      on racial or other grounds.

                        22. For all these reasons, it is regrettable that the majority did not
                      address Qatar’s third claim in a satisfactory manner.
                        23. The substance of Qatar’s third claim is that while the travel ban, the
                      expulsion order and the restrictions on media corporations do not, on
                      their face, purport to discriminate against Qataris on the basis of their
                      national origin — that is, are not based expressly on national origin — by
                      their effect, they constitute discrimination on that basis.


                         24. It must be emphasized that Qatar’s third claim operates indepen-
                      dently of its claim that the measures discriminated against Qataris by rea-
                      son of their nationality; Qatar argues that by reason of their effect the
                      measures also discriminate against Qataris because of their cultural links
                      with Qatar and, therefore, by reason of their Qatari national origin. The
                      examples given by Qatar of how Qataris have been impacted by the mea-
                      sures are a classical illustration of discrimination based on national ori-
                      gin; they show precisely how Qataris were impacted by the measures by
                      reason of their cultural ties with Qatar as a nation. It follows, therefore,
                      that Qatar’s third claim, based as it is on the effect of the measures on
                      Qataris as persons of Qataris national origin, is not affected by the major-
                      ity’s finding in paragraph 105 that “the measures complained of by Qatar

                      86




6 Ord_1221.indb 168                                                                                   4/08/22 08:26

                      154 	         application of the cerd (diss. op. robinson)

                      in the present case as part of its first claim, which are based on the current
                      nationality of its citizens, do not fall within the scope of CERD”. Qatar’s
                      third claim is that the measures that are based on national origin, a pro-
                      tected ground in the Convention, fall within the provisions of the Con-
                      vention.



                         25. Qatar’s examples of how the UAE’s measures as a matter of fact
                      directly implicated persons of Qatari national origin on the basis of iden-
                      tification with Qatari national traditions and culture, their dress and
                      accent include the following:

                           “(i) As a general matter, Qatar argues that the measures target and
                                discriminate against ‘Qataris’ as a historical-­cultural community
                                and not merely as holders of a Qatari passport. In this regard,
                                Qatar cites the statement of a person, not a Qatari national who
                                had lived in Qatar for over 60 years and who was denied entry
                                into the UAE because, as he stated, ‘the immigration officer saw
                                me as Qatari because of the way I was dressed’; on the other hand,
                                his travel companions who were not wearing traditional Qatari
                                dress were allowed to enter. That person stresses that prior to the
                                measures he had travelled to and from the UAE on many occa-
                                sions without experiencing any problem at the border.



                           (ii) Another person who identifies completely as Qatari, but is not a
                                Qatari citizen relates that he was subjected to interrogation by the
                                UAE’s officials merely because his passport showed that he was
                                born in Qatar.”
                      There is merit in Qatar’s argument that the treatment to which these per-
                      sons were subjected at the border on the basis of their national origin
                      resulted from the travel ban which targeted Qataris. Consequently, the
                      obligation under the Convention not to discriminate against persons on
                      the basis of their national origin was engaged and the treatment falls
                      within the provisions of the Convention.
                         26. Despite these clear examples of how the measures discriminate by
                      their effect on persons of Qatari national origin, the majority concluded
                      that they do not constitute racial discrimination within the meaning of
                      the Convention. In paragraph 112 of the Judgment the majority makes a
                      statement of questionable validity. It states that

                           “[i]n the present case, while the measures based on current Qatari
                           nationality may have collateral or secondary effects on persons born
                           in Qatar or of Qatari parents, or on family members of Qatari

                      87




6 Ord_1221.indb 170                                                                                    4/08/22 08:26

                      155 	         application of the cerd (diss. op. robinson)

                           citizens residing in the UAE, this does not constitute racial discrimi-
                           nation within the meaning of the Convention”.

                      This finding is questionable because in this part of its case Qatar is not
                      complaining about the measures that are based on current Qatari nation-
                      ality. As the majority itself noted in paragraph 60 of the Judgment: in
                      setting out Qatar’s complaint, Qatar’s case in relation to what it describes
                      as indirect discrimination is independent of its complaint about the mea-
                      sures on the basis of nationality; Qatar has made it clear that this part of
                      its case is based on national origin, which is one of the protected grounds
                      in the definition of racial discrimination. The second comment that may
                      be made on this finding relates to the regrettable reference to the “collat-
                      eral or secondary effects” of the measures. The finding is regrettable
                      because it suggests that what Qatar describes as indirect discrimination is
                      equivalent to what the majority describes as the collateral or secondary
                      effects of the measures. As noted before, the essence of Qatar’s third
                      claim is that these measures directly implicate Qataris on the basis of their
                      national origin. There is nothing collateral or secondary about the impact
                      of the measures on Qataris on the basis of their national origin. More-
                      over, in this statement the majority seems to be referring to the collateral
                      or secondary effects of the measures on persons of Qatari national origin;
                      however, this is not at all clear from its reference to those effects on “per-
                      sons born in Qatar or of Qatari parents, or on family members of Qatari
                      citizens residing in the UAE”, since that categorization of persons could
                      also refer to persons of Qatari nationality.


                         27. The majority does not seek to substantiate its finding by way of
                      reason; it proceeds by way of assertion by simply stating that “the various
                      measures of which Qatar complains do not, either by their purpose or
                      their effect, give rise to racial discrimination against Qataris as a distinct
                      social group on the basis of their national origin” (paragraph 112 of the
                      Judgment). It is not clear what the majority means by racial discrimina-
                      tion against Qataris as a “distinct social group”. It certainly could not
                      mean that the majority does not accept that Qataris constitute a distinct
                      social group, since uncontradicted evidence was given by Qatar through
                      its expert, Mr. John Peterson, that Qataris constitute such a group. If the
                      majority accepts that Qataris constitute a distinct social group, then cer-
                      tainly cogent evidence has been provided to illustrate the discriminatory
                      effect of the measures on Qataris as such a group, and therefore, on the
                      basis of their national origin. For what could be more illustrative of the
                      distinctiveness of the social group to which a person belongs than his
                      dress and speech and, if this cultural linkage is exploited for discrimina-
                      tory reasons as a result of the travel ban, why is that treatment not capa-
                      ble of constituting racial discrimination on the basis of national origin?
                      The majority is silent as to a reason but strong in its oracular declaration

                      88




6 Ord_1221.indb 172                                                                                    4/08/22 08:26

                      156 	         application of the cerd (diss. op. robinson)

                      that “the measures of which Qatar complains . . . are not capable of con-
                      stituting racial discrimination within the meaning of the Convention”. In
                      its reasoning, the majority does not even pause to identify and examine
                      the factual circumstances cited by Qatar as giving rise to discrimination
                      by effect on the basis of national origin. If there is an inherent element in
                      these measures that renders them incapable of resulting in discrimination
                      by effect on the basis of national origin, the majority has not identified it.
                      


                        28. In sum, Qatar’s claim that the measures by their effect discrimi-
                      nated against Qataris on the basis of their national origin falls within the
                      provisions of the Convention.


                                                      Conclusion

                         29. In light of the foregoing, the first preliminary objection should have
                      been rejected as the dispute between the Parties concerns the interpreta-
                      tion or application of the Convention, and the Court should have found
                      that it has jurisdiction ratione materiae under Article 22 of CERD in
                      respect of the Qatar’s first and third claims in its first preliminary objec-
                      tion.

                      (Signed) Patrick L. Robinson.




                      89




6 Ord_1221.indb 174                                                                                    4/08/22 08:26

